                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                                  June 30, 2021
                        UNITED STATES DISTRICT COURT
                                                                               Nathan Ochsner, Clerk
                         SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

WILLIAM ARNAL HALL,                         §
SPN # 00741456,                             §
                                            §
        Petitioner,                         §
                                            §
VS.                                         §   CIVIL ACTION NO. 4:21-02048
                                            §
ED GONZALEZ,                                §
                                            §
        Respondent.                         §

                      MEMORANDUM OPINION AND ORDER

      The petitioner William Arnal Hall filed a petition for habeas corpus under 28

U.S.C. § 2254 (Dkt. 1) while detained in the Harris County Jail. After review under 28

U.S.C. § 2241, et seq., and Rule 4 of the Rules Governing § 2254 Cases in the United

States District Courts, and having considered the pleadings, the applicable law, and all

matters of record, the Court will DISMISS this case for the reasons explained below.

I.    BACKGROUND

      In his current petition, Hall challenges his conviction and life sentence for second

degree sexual assault in Case Number 443468, 338th District Court of Harris County,

Hon. Mary Bacon presiding. See Dkt. 1; Record Search, Harris County District Clerk,

available at https://www.hcdistrictclerk.com/Edocs/Public/search.aspx (last visited June

30, 2021). The trial court sentenced Hall on May 12, 1986.        Hall appealed, and the

appellate court reversed and remanded for a new punishment hearing. Hall v. State, No.

B14-86-368CR, 1987 WL 15049 (Tex. App.–Hou. [14th Dist.] July 30, 1987).



1/6
Following remand, the trial court again sentenced Hall to life in prison, and the appellate

court subsequently affirmed the sentence. Hall v. State, No. C14-87-00933-CR, 1989

WL 31758 (Tex. App.–Hou. [14th Dist.] Apr. 6, 1989). Hall did not file a petition for

discretionary review in the Texas Court of Criminal Appeals.

       Hall’s conviction has been upheld on state and federal habeas review. Hall filed

multiple state habeas applications, all of which were denied on the merits or dismissed.

See   Case    Information,    Texas    Judicial   Branch,   available    at   http://search.

txcourts.gov/CaseSearch.aspx?coa=cossup=c (last visited June 30, 2021) (WR-17,863-

01; WR-17,863-02; WR-17,863-03; WR-17,863-04; WR-17,863-05; WR-17,863-06;

WR-17,863-07; WR-17,863-12). In 2013, Hall filed a federal habeas petition, which the

court dismissed as time-barred. See Hall v. Stephens, Civil Action No. 4:13-3121 (S.D.

Tex. June 23, 2015). Hall also filed a federal petition in April 2021, which the court

dismissed as an unauthorized successive petition. See Hall v. HCSO, Civil Action No.

4:21-1119 (S.D. Tex. Apr. 29, 2021).

       Hall’s currently pending federal petition, executed on June 3, 2021, claims that his

life sentence is unconstitutional on multiple grounds, including the guarantee of due

process of law, the provision against double jeopardy, and the Eighth Amendment (Dkt

1).

II.    DISCUSSION

       This case is governed by the Anti-Terrorism and Effective Death Penalty Act

(“AEDPA”), codified as amended at 28 U.S.C. § 2241 et seq.         Because Hall’s current




2/6
petition challenges his conviction and sentence from 1986, his claim is barred by

AEDPA’s one-year statute of limitations. See 28 U.S.C. § 2244(d)(1).         Hall’s petition

presents no valid argument for timeliness under § 2244(d) or for statutory or equitable

tolling of the limitations period. More importantly, Hall has previously brought federal

habeas corpus proceedings challenging his 1986 conviction.

       The AEDPA imposes restrictions on “second or successive” applications for

habeas relief. Before a second or successive application permitted by AEDPA may be

filed in the district court, the applicant must move in the appropriate court of appeals for

an order authorizing the district court to consider the application. See 28 U.S.C. §

2244(b)(3)(A). If a pending petition qualifies as a successive writ application, this court

has no jurisdiction to consider it absent prior authorization from the Fifth Circuit.

“Indeed, the purpose of [28 U.S.C. § 2244(b)] was to eliminate the need for the district

courts to repeatedly consider challenges to the same conviction unless an appellate panel

first found that those challenges had some merit.” United States v. Key, 205 F.3d 773,

774 (5th Cir. 2000) (citing In re Cain, 137 F.3d 234, 235 (5th Cir. 1998)). A prisoner’s

application is not “second or successive” merely because it follows an earlier petition, but

rather when it either: (1) “raises a claim challenging the petitioner’s conviction or

sentence that was or could have been raised in an earlier petition”; or (2) “otherwise

constitutes an abuse of the writ.” Cain, 137 F.3d at 235; see Adams v. Thaler, 679 F.3d

312, 322 (5th Cir. 2012). A petitioner seeking authorization to file a successive petition

must seek that authorization from the Fifth Circuit. 28 U.S.C. § 2244(b)(3)(A).




3/6
       Hall’s petition in this case meets the second-or-successive criteria. See Crone v.

Cockrell, 324 F.3d 833, 837-38 (5th Cir. 2003). To the extent his petition re-urges

habeas claims that were dismissed in his earlier federal proceedings, his claims must be

dismissed.    See 28 U.S.C. § 2244(b)(1) (“A claim presented in a second or successive

habeas corpus application under section 2254 that was presented in a prior application

shall be dismissed”). To the extent he brings new habeas claims, Hall does not present

authorization from the Fifth Circuit to file his current petition. Therefore, even assuming

that Hall could satisfy the strict standards in 28 U.S.C. § 2244(b)(2) for new claims, this

Court would lack jurisdiction over the claims. See 28 U.S.C. § 2244(b)(3)(A); Adams,

679 F.3d at 321; Crone, 324 F.3d 837-38.

        Because the appellate court has not authorized a successive petition, this Court

lacks jurisdiction over Hall’s habeas claims challenging his 1986 conviction and

sentence.    Therefore, the Court will dismiss this habeas action as an unauthorized

successive writ.

III.   CERTIFICATE OF APPEALABILITY

       Habeas corpus actions under 28 U.S.C. § 2254 or § 2255 require a certificate of

appealability to proceed on appeal. 28 U.S.C. § 2253(c)(1); Miller-El v. Cockrell, 537

U.S. 322, 335-36 (2003). Rule 11 of the Rules Governing Section 2254 Cases requires a

district court to issue or deny a certificate of appealability when entering a final order that

is adverse to the petitioner.




4/6
       A certificate of appealability will not issue unless the petitioner makes “a

substantial showing of the denial of a constitutional right,” 28 U.S.C. § 2253(c)(2), which

requires a petitioner to demonstrate “‘that reasonable jurists would find the district

court’s assessment of the constitutional claims debatable or wrong.’” Tennard v. Dretke,

542 U.S. 274, 282 (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)). Under

the controlling standard, a petitioner must show “that reasonable jurists could debate

whether (or, for that matter, agree that) the petition should have been resolved in a

different manner or that the issues presented were adequate to deserve encouragement to

proceed further.” Miller-El, 537 U.S. at 336 (internal citation and quotation marks

omitted). Where denial of relief is based on procedural grounds, the petitioner must show

not only that “jurists of reason would find it debatable whether the petition states a valid

claim of the denial of a constitutional right,” but also that they “would find it debatable

whether the district court was correct in its procedural ruling.” Slack, 529 U.S. at 484.

       A district court may deny a certificate of appealability, sua sponte, without

requiring further briefing or argument. Alexander v. Johnson, 211 F.3d 895, 898 (5th Cir.

2000). After careful review of the pleadings and the applicable law, the Court concludes

that reasonable jurists would not find its assessment of the claims debatable or wrong.

Because the petitioner does not allege facts showing that his claims could be resolved in a

different manner, a certificate of appealability will not issue in this case.

IV.    CONCLUSION

       Based on the foregoing, the Court ORDERS as follows:




5/6
      1.     This habeas action is DISMISSED without prejudice as an unauthorized
             successive petition.

      2.     All pending motions, if any, are DENIED as moot.

      3.     A certificate of appealability is DENIED.

      The Clerk will provide copies of this order to the parties.

      SIGNED at Houston, Texas, this 30th day of June, 2021.


                                             ___________________________________
                                             GEORGE C. HANKS, JR.
                                             UNITED STATES DISTRICT JUDGE




6/6
